Exhibit 10.1

 

[g139791kgi001.jpg]

 

September 1, 2011

 

Jason Doughty
1727 Sunset Boulevard
Houston, Texas 77005

 

RE:                REVISED Offer of Employment (Terminating all previous offers)

 

Dear Jason,

 

On behalf of the Kosmos organization, I am pleased to extend an offer of
employment to you with Kosmos Energy, LLC (“Kosmos Energy” or the “Company”) as
Vice President and General Counsel, contingent on our background verification
and proof of your identity and eligibility to work in the United States.  This
letter serves to confirm our offer of employment to you including the following:

 

Compensation:

 

A salary of $12,500 per semi-monthly pay period (annualized to $300,000). Salary
is paid on the 15th and last day of each month. This position provides for an
annual discretionary bonus that is targeted, based on market comparisons, in the
50% range.

 

 

 

Signing Bonus:

 

A signing bonus of $75,000 will be paid in your first paycheck. Should you
voluntarily terminate your employment for any reason within the first 12 months
of employment, you agree to reimburse Kosmos Energy for your signing bonus.

 

 

 

Incentive Compensation:

 

Kosmos Energy, Ltd. will grant you participation in the Incentive Compensation
Program (“Program”) with a face value of three (3) times your base annual
salary. The face value will be converted into participation in the Program by
calculation using Kosmos Energy, Ltd’s stock price at the date of approval of
your award by the Compensation Committee of the Board of Directors or their
delegates (the “Committee”). The Incentive Compensation Award granted to you
shall vest in accordance with the program’s standard four year vesting cycle and
may be based on a mix of a time-vesting schedule and a performance-vesting
schedule, as determined and approved by the Committee, in their sole discretion,
and as generally applied to Company’s

 

--------------------------------------------------------------------------------


 

 

 

employees.  All terms and conditions of the Incentive Compensation Award granted
to you, including without limitation, the vesting schedules and forfeiture
restrictions, shall be subject to the provisions of the Program, as may be
amended from time to time.

 

 

 

Vacation:

 

Based on your years of relevant industry-related work experience, Kosmos Energy
offers you four (4) weeks of annual vacation allowance.

 

 

 

Commuting:

 

You will work from the Dallas Office Monday through Friday. Kosmos will cover
the reasonable cost of your transportation between Houston and Dallas and will
provide you with reasonable living accommodations in Dallas for up to twelve
(12) months. You will be required to pay for other miscellaneous expenses not
directly associated with transportation or living accommodations.

 

 

 

Relocation:

 

The Company will pay or reimburse you for all reasonable and customary costs
associated with moving your household goods and effects to the Dallas/Fort Worth
area, as indicated below:

 

·                  The cost of packing and transporting standard furniture and
personal effects belonging to you and members of your immediate family will be
covered.

 

·                  We will reimburse mileage from your current residence to the
Dallas/Fort Worth area for 2 vehicles (at the current IRS rate per mile). If you
choose to have your vehicles transported by moving van, we will pay/reimburse
your one-way airfare for you and your immediate family.

 

·                  We will not cover the cost of transporting more than 2
vehicles and non-standard items such as boats, trailers, recreational vehicles,
pianos, and machinery.

 

In addition to the above:

 

·                  We will provide reasonable expenses, including travel, for up
to five days for you and your family to attain housing in the Dallas/Fort Worth
area. This is a taxable item, but it will be grossed up.

 

·                  We will pay/reimburse necessary transitional temporary

 

2

--------------------------------------------------------------------------------


 

 

 

 

housing (approved by the company in advance) as you relocate from your current
residence to the Dallas/Fort Worth area for up to two (2) weeks (which may be
extended by mutual agreement for up to 4 weeks). This is a taxable item, but it
will be grossed up.

 

·                  We will pay you a one-time lump sum of $5,000 to cover
miscellaneous expenses. Please be aware that this shall be considered taxable
income to you and will not be grossed up for federal income tax purposes.

 

Also, should you own a home in your current location, you may be eligible for
either option A or B below, as circumstances require and subject to pre-approval
by the Company:

 

A.            Existing Home Lease — Kosmos Energy will pay/reimburse you for
monthly covered costs of your current residence (after you and, if applicable,
your family relocate to the Dallas/Fort Worth area). This will include out of
pocket ownership expense during any period in which your house is not leased,
subject to a maximum of $3,000 per month, and further subject to a maximum
period of six (6) months. These payments shall be considered taxable income to
you but will not be grossed up for federal income tax purposes. Covered costs
include the following monthly expenses while the property is offered for lease
but not leased and while unoccupied:

 

·             Interest charges (but not repayment of principal) on your mortgage

·             Pro-rated Property Taxes and mandatory Homeowners’ Association
dues

·             Utilities required to be maintained including:

·             Electric

·             Gas

·             Water/sewage

·             Home security system

·             Trash pickup/removal fees or taxes

·             Yard maintenance services

·             An additional allowance for miscellaneous expenses of $100 per
month

 

B. Existing Home Sale Kosmos Energy will pay you a lump-sum amount of $50,000 in
lieu of costs associated with the

 

3

--------------------------------------------------------------------------------


 

 

 

sale of your existing home and the purchase/lease of a new residence in the
Dallas/Fort Worth area, which shall be considered taxable income to you but will
not be grossed up for federal income tax purposes. You are required to sell your
existing home and either purchase or lease a home in the Dallas/Fort Worth area
to receive this payment.

 

Other:

 

·                  Should you voluntarily terminate your employment for any
reason within the first 12 months of employment, you agree to reimburse Kosmos
Energy for the expenses incurred by the Company pursuant to the “Relocation”
section of this offer.

 

·                  If, solely as a result of a “Change in Control” (as defined
in the Long Term Incentive Plan of Kosmos Energy Ltd. which would include
certain sales or mergers), either:

 

(i)             your employment with Kosmos Energy should terminate within the
first 24 months of employment, OR

 

(ii)          you are required to relocate to a location outside of the
Dallas/Fort Worth area,

 

Kosmos Energy agrees to pay all reasonable and customary costs associated with
moving your household goods and effects back to your previous residential area.

 

 

 

Spouse Assistance

 

We will provide employment assistance through The MI Group for your spouse. This
benefit covers items such as, but not limited to, career counseling, employment
search coaching, resume development, career development workshops, etc. This
benefit is to be commenced within 90 days of your move date to Dallas and should
be completed within 1 year.

 

 

 

Severance Program:

 

If you are terminated through no fault of your own or your position is
eliminated and you are not offered a comparable position in Dallas you will
receive your current Base Annual Salary plus Estimated Bonus for I year.
Additionally, Kosmos will reimburse you the amount of COBRA payment to cover
medical and dental health insurance for you and your dependents for 1 year.

 

4

--------------------------------------------------------------------------------


 

Benefits Program:

 

As a full-time regular employee of Kosmos Energy, you are entitled to
participate in the company benefit plans. For the 2011 Plan Year, the company is
paying 100% of the cost of these Employer Paid Plans. Kosmos retains the right
to change benefits and their costs at the company’s sole discretion.

 

 

 

Holidays:

 

The Company’s office closes for nine of the nationally recognized, major U.S.
holidays. Additionally, the company provides employees the option to take two
additional “floating” holidays of their choice.

 

Please be advised that your employment with Kosmos Energy will be at-will and
nothing in this letter shall be deemed to be construed as a contract for a term
of employment.

 

We look forward to receiving a response from you within the next week.  If you
have any additional questions, please do not hesitate to call me at
214-445-9606.

 

We believe Kosmos Energy is an outstanding organization with a capable,
dedicated team and know you will be a valuable, enthusiastic addition.

 

 

Sincerely,

 

 

 

 

 

/s/ Brian Maxted

 

 

 

 

 

Brian Maxted

 

Chief Executive Officer

 

 

cc: Grace Weisberg

 

 

I agree to the terms of the employment set forth above.  Furthermore, I
represent to Kosmos Energy that I am not subject to any obligation or agreement
(e.g., an employment agreement or non-compete agreement) that would prevent me
from becoming an employee of Kosmos Energy or that will adversely impact my
ability to perform my duties.

 

I also agree that the terms and conditions of my employment offer are
confidential.

 

 

/s/ Jason Doughty

 

9-2-11

 

9-21-11

Jason Doughty

 

Date

 

Anticipated Start Date

 

5

--------------------------------------------------------------------------------